[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                            U.S. COURT OF APPEALS
                                No. 09-10934                  ELEVENTH CIRCUIT
                                                                  JULY 7, 2009
                            Non-Argument Calendar
                                                               THOMAS K. KAHN
                          ________________________
                                                                    CLERK

                   D. C. Docket No. 03-00020-CR-004-HL-6

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                      versus

ANTONIO PERRY,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                                  (July 7, 2009)

Before BARKETT, WILSON and FAY, Circuit Judges.

PER CURIAM:

     Antonio Perry, through counsel, appeals the district court’s denial of his
motion for a reduced sentence, filed pursuant to 18 U.S.C. § 3582(c)(2). Perry’s

motion was based on Amendment 706 to the Sentencing Guidelines, which

reduced the offense levels for crack cocaine offenses by two levels. On appeal,

Perry argues that the district court erred in denying his § 3582(c)(2) motion

because it did not properly consider the 18 U.S.C. § 3553(a) factors. He argues

that the district court erred by focusing exclusively on his “aggravating post-

sentence conduct,” without considering his “mitigating post-sentence conduct.”

He contends that the district court should have considered the following: (1) he

started a drug treatment program; (2) he completed a self-improvement course; (3)

he worked as a cook for one year in prison; (4) he completed a commercial driver’s

license program with the objective of becoming a truck driver; and (5) he has three

children awaiting his release. He maintains that if the court had considered both

aggravating and mitigating factors, he would have received a reduction.

      “In a proceeding to modify a sentence under 18 U.S.C. § 3582(c)(2), we

review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d
1264, 1267 (11th Cir. 2002) (per curiam) (citation omitted). “We review a district

court’s decision whether to reduce a sentence pursuant to § 3582(c)(2) for abuse of

discretion.” Id. (citation omitted).



                                          2
      A district court may modify a term of imprisonment “in the case of a

defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). When considering a § 3582(c)(2) motion,

a district court must engage in a two-part analysis. “Initially, the court must

recalculate the sentence under the amended guidelines, first determining a new

base level by substituting the amended guideline range for the originally applied

guideline range, and then using that new base level to determine what ultimate

sentence it would have imposed.” United States v. Bravo, 203 F.3d 778, 780 (11th

Cir. 2000). Next, the court must decide, in light of the § 3553(a) factors and in its

discretion, whether it will impose the newly calculated sentence or retain the

original sentence. Id. at 781.

      If the defendant is eligible for a sentence reduction under the first part of the

analysis, the district court “must consider” the § 3553(a) factors, as well as public

safety considerations, under the second part of the analysis, regardless of whether it

ultimately denies or grants § 3582(c)(2) relief. United States v. Williams, 557 F.3d
1254, 1256 (11th Cir. 2009) (per curiam). The district court “may consider the

defendant’s post-sentencing conduct, in evaluating whether a reduction in the

defendant’s sentence is warranted and the extent of any such reduction.” Id.



                                           3
(citation omitted). The district court need not specifically articulate the

applicability of each factor, “as long as the record as a whole demonstrates that the

pertinent factors were taken into account by the district court.” United States v.

Vautier, 144 F.3d 756, 762 (11th Cir. 1998) (internal quotation marks and citation

omitted). “While the district court must undertake this two-step analysis, its

decision whether to reduce the defendant’s sentence, and to what extent, remains

discretionary.” Williams, 557 F.3d at 1257.

       Upon review of the record and the parties’ briefs, we affirm. The district

court did not abuse its discretion in denying Perry’s motion for a reduced sentence.

First, the district court explicitly stated in its order that it had considered the

§ 3553(a) factors. Specifically, the district court cited the need to protect the

public and to provide Perry with educational training as the basis for not reducing

his sentence. See Bravo, 203 F.3d at 781. The district court noted that Perry had

completed neither a GED program nor an inmate financial responsibility program,

as further support for its decision not to reduce Perry’s sentence. Second, the

district court found that a reduction was not warranted because an earlier release

date for Perry would pose a danger to public safety. The district court’s findings

are supported by Perry’s nine post-sentencing disciplinary violations, which

included being disciplined for physical violence. See U.S. S ENTENCING



                                             4
G UIDELINES M ANUAL § 1B1.10 cmt. n.1(B)(ii) (stating that the court, in

determining whether to reduce a defendant’s sentence, shall consider any danger

posed to the community by a reduction in the sentence). The court did not err by

considering Perry’s post-sentencing conduct as a reason for denying a sentence

reduction. See id. at § 1B1.10 cmt. n.1(B)(iii) (stating that the court may consider

post-sentencing conduct that occurred after the imposition of the original sentence

in determining whether a reduction is warranted).

      Contrary to Perry’s contentions, the district court’s order indicates that it did

consider the mitigating factors raised by Perry. He raised these arguments in his

amended § 3582(c)(2) motion; the district court stated that it considered this

motion. Moreover, the district court did not have to explain how it weighed the

aggravating and mitigating factors under § 3553(a). Finally, undisputed

information in the record demonstrates that the district court’s decision to deny a

reduction was reasonable. Accordingly, we affirm.

      AFFIRMED.




                                           5